August 26, 2011

Mr. Robert D. Stokes
Flahive Ogden & Latson PC
PO Box 201329
Austin, TX 78720
Mr. Chad Michael Ruback
The Ruback Law Firm
8117 Preston Road, Suite 300
Dallas, TX 75225

RE:   Case Number:  09-0340
      Court of Appeals Number:  05-07-00279-CV
      Trial Court Number:  05-00356-I

Style:      INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA
      v.
      CARMEN MURO

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz          |
|   |Mr. Gary Fitzsimmons   |
|   |Mr. Matthew B.         |
|   |Baumgartner            |
|   |Mr. David W. Reagan    |
|   |Mr. Scott N. Houston   |
|   |Mr. Peter M. Kelly     |